Citation Nr: 0828835	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to April 11, 1996, 
for the grant of entitlement to service connection for a 
schizoaffective disorder.

2.  Entitlement to an effective date prior to January 10, 
1999, for the grant of entitlement to a total disability 
evaluation based on individual unemployability. 

3.  Entitlement to dependents' educational assistance under 
38 U.S.C., chapter 35.


REPRESENTATION

Appellant represented by:	Robert V.  Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 4, 1986 
to October 21, 1987.

This case came to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Providence, Rhode Island (RO).

In a January 2007 decision the Board denied entitlement to an 
effective date prior to April 11, 1996, for the grant of 
entitlement to service connection for a schizoaffective 
disorder.  

By rating action in April 2007 individual unemployability was 
granted by the RO effective as of January 10, 1999.  In 
addition, the RO denied entitlement to dependents' 
educational assistance under 38 U.S.C., chapter 35.  The 
appellant perfected appeals to these decisions. 

The veteran appealed the Board's decision as it pertained to 
the issue of entitlement to an effective date prior to April 
11, 1996, for the grant of entitlement to service connection 
for a schizoaffective disorder, and in December 2007, the 
United States Court of Appeals for Veterans Claims granted a 
joint motion for remand for the appealed issue for the Board 
to consider the applicability of 38 C.F.R. § 3.156 (c).

The issues of entitlement to an effective date prior to 
January 10, 1999, for the grant of entitlement to a total 
disability evaluation based on individual unemployability and 
entitlement to dependents' educational assistance under 
38 U.S.C., chapter 35 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In April 1988, the RO denied the veteran's claim, 
received on October 26, 1987, for service connection for a 
psychiatric disorder. The veteran was notified of this denial 
in June 1988.  He did not appeal that decision, and it thus 
became final. 

2.  An application to reopen the final denial of a claim of 
service connection for a psychiatric disorder was received 
until May 30, 1996.

3.  Based on the receipt of additional service medical 
records and an opinion provided by a VA physician in 
conjunction with a psychiatric examination in October 2004, 
service connection for a schizoaffective disorder was granted 
by the RO in December 2004. The effective date of the grant 
was set as April 11, 1996, the date of the veteran's hospital 
admission, considered as an informal claim.


CONCLUSION OF LAW

The criteria for an effective date of October 22, 1987, for 
the grant of service connection for a schizoaffective 
disorder have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.155(a), 3.156(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in December 2003 and 
October 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to 
obtain. The January 2008 statement of the case informed the 
veteran of the specific rating criteria which would provide a 
basis for an earlier effective date for individual 
unemployability and Chapter 35 benefits. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations. The claims were 
readjudicated.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and an opportunity to present pertinent evidence. Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.


Legal Criteria

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service. If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

(a) General. A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New evidence 
means existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  (Authority: 38 U.S.C. 501, 
5103A(f), 5108)

	
(c) Service department records. 

(1) Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section. Such records include, but are not limited to: 
additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; 

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

Analysis

The veteran contends that the effective date of the service 
connection award should be earlier than the assigned date of 
April 11, 1996; he contends that the effective date should be 
in October 1987, from the time of his separation from 
service.

A VA examiner in January 1988 after reviewing the service 
medical records and examining the veteran made no diagnosis 
of a mental illness.

The veteran's claim for service connection for a psychiatric 
condition was denied by the RO in April 1988.  While there 
was evidence in the service medical records of a 
hospitalization for polysubstance abuse and a paranoid 
personality disorder from September 11, 1987 to September 15, 
1987, the RO determined that this was a constitutional and 
developmental abnormality and not a disability within the 
meaning of the law.  

The veteran was notified of this denial in June 1988. He did 
not appeal that decision and it became final. See 38 C.F.R. § 
20.1103. The veteran sought to reopen his claim in May 1996; 
the RO declined to reopen the claim by rating action in 
November 1996, because no new and material evidence had been 
presented. He was notified of this in December 1996. The 
veteran appealed this decision.

In December 2003 the RO requested and received from the 
National Personnel Records Center, the Womack Army Hospital 
summary report for the September 11-15, 1987 hospitalization.  
This evidence was not previously of record. The service 
medical records had only contained a summary sheet of the 
hospitalization.  

In October 2004 the RO requested an examination and a medical 
opinion.  A VA examiner in October 2004 reviewed the claims 
file and medical records.  After examining the veteran she 
opined that the veteran's pattern of behavior in service was 
consistent with a schizophrenic disorder.

Here, the Board notes that the veteran was awarded service 
connection for a schizoaffective disorder effective April 11, 
1996, which is the date of hospitalization for an 
exacerbation of his psychiatric disability.  The RO 
apparently considered this an informal application to reopen 
the previously denied claim. Applying the provisions of 38 
U.S.C.A. § 5110(a), the RO granted an effective date of April 
11, 1996 for the award of service connection for a 
schizoaffective disorder. See also 38 C.F.R. § 3.400(q), (r).

The veteran contends that an effective date of October 1987, 
which is the date the veteran filed his first claim for a 
psychiatric disorder, is warranted. He asserts that his 
service hospitalization summary from Womack Army Hospital for 
September 11-15, 1987 was not of record at the time of the 
April 1988 denial, and if it had been of record at that time, 
he would have been granted service connection. The Board 
agrees.

The facts in this case fall squarely within the purview of 
38 C.F.R. § 3.156(c). The contents of the additional service 
medical records obtained in December 2003 provided the basis 
for the opinion subsequently provided by the VA psychiatrist. 
It is not unreasonable to conclude the VA psychiatrist who 
examined the veteran in January 1988 would have reached a 
similar conclusion had these records been available. 
38 C.F.R. § 3.156(c)(3) is clear that an award based all or 
in part on such records should be effective on the date 
entitlement arose or the date VA received the previously 
decided claim, which is later. 

The veteran's entitlement arose when a chronic 
schizoaffective disorder had its onset in service. The 
veteran's original claim was received on October 26, 1987, 
within one year of his service separation. Accordingly, an 
earlier effective date of October 22, 1987, the day following 
his discharge from service, for the award of service 
connection for a schizoaffective disorder is granted. 38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155(a), 3.156(c), 
3.400.


ORDER

An effective date of October 26, 1987, for service connection 
for a schizoaffective disorder is granted.


REMAND

In view of the above allowance, additional adjudication by 
the RO is necessary prior to final Board review of the 
remaining issues on appeal. Accordingly, these issues are 
remanded to the RO for the following actions:


1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence of psychiatric 
treatment he received between the time of 
his discharge from service in October 
1987 and April 1996. A second request 
should be made to the veteran to provide 
his post-service employment history.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.
 
3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal. If any benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  





The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


